UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6110



ANTHONY LEON HOOVER,

                                            Petitioner - Appellant,

          versus


NORTH CAROLINA,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cv-01018-JAB)


Submitted:   March 29, 2007                 Decided:   April 6, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Leon Hoover, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Anthony Leon Hoover seeks to appeal the district court’s

January 3, 2007 order adopting the report and recommendation of the

magistrate    judge   and   dismissing    his   §   28   U.S.C.   2254   (2000)

petition without prejudice to refiling a new petition correcting

the defects and paying the applicable filing fee.             This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).         The order Hoover seeks to appeal

is not an appealable interlocutory or collateral order. See Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).      Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    DISMISSED




                                   - 2 -